 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 2:14-cr-0210 JAM CKD P
12                      Respondent,
13           v.                                       FINDINGS AND RECOMMENDATIONS
14   LEONARD WALTER,
15                      Movant.
16

17           Movant is a federal prisoner proceeding through counsel on a motion to vacate, set aside,

18   or correct his sentence pursuant to 28 U.S.C. § 2255. (ECF No. 168.) Movant seeks relief under

19   Section 402 of the First Step Act, which the United States opposes (ECF No. 179). The time for

20   filing a reply has passed and the motion is now fully briefed.

21      I.        Background

22           On July 17, 2018, movant pled guilty to Count I of the indictment: conspiracy to distribute

23   and possess with intent to distribute at least fifty grams of methamphetamine (actual) in violation

24   of 21 U.S.C. §§ 946, 841(a)(1). ECF Nos. 130, 132. He was sentenced on February 5, 2019, to a

25   120-month term of imprisonment (ECF No. 158), and filed a notice of appeal the same day (ECF

26   No. 157). Just over a month later, movant requested substitution of counsel and voluntarily

27   dismissed his appeal in order to pursue the instant § 2255 motion. (ECF Nos. 165, 170.)

28   Movant’s voluntary surrender date was continued to May 15, 2019, to allow for resolution of the
                                                      1
 1   § 2255 motion (ECF No. 175) and expedited briefing was ordered (ECF No. 176).

 2      II.       The Motion

 3             Movant seeks relief on the ground that an amendment to 18 U.S.C. § 3553(f), that

 4   occurred after his plea was entered but prior to sentencing, made him eligible for a sentence

 5   below the mandatory minimum. He first asserts that his due process rights were violated when

 6   the court sentenced him without being aware that he was now eligible for a sentence below the

 7   mandatory minimum under 18 U.S.C. § 3553(f). (ECF No. 168 at 4-5.) Movant next contends

 8   that counsel provided ineffective assistance when she failed to recognize his newly gained

 9   eligibility under § 3553(f) and advise him of his available options in light of the change in the

10   law. (Id. at 5-6.) He also argues that the error in applying § 3553(f) was due to an oversight or

11   omission and is therefore correctable under Federal Rule of Criminal Procedure 36. (Id. at 6.)

12   Finally, movant asserts that the waiver provision of his plea agreement did not waive his right to

13   bring the instant § 2255 motion. (Id. at 6-7.)

14      III.      First Step Act and 18 U.S.C. § 3553(f)

15             On December 21, 2018, the First Step Act was signed into law and Section 402 of the Act

16   expanded eligibility for the safety valve provision of 18 U.S.C. § 3553. First Step Act of 2018,

17   Pub. L. No. 115-391, § 402, 132 Stat. 5194, 5221 (2018). After amendment, the safety valve

18   provision provided that

19                    [n]otwithstanding any other provision of law, in the case of an
                      offense under section 401, 404, or 406 of the Controlled Substances
20                    Act (21 U.S.C. 841, 844, 846), . . . the court shall impose a sentence
                      pursuant to guidelines promulgated by the United States Sentencing
21                    Commission under section 994 of title 28 without regard to any
                      statutory minimum sentence, if the court finds at sentencing, after
22                    the Government has been afforded the opportunity to make a
                      recommendation, that--
23
                      (1) the defendant does not have--
24
                         (A) more than 4 criminal history points, excluding any criminal
25                       history points resulting from a 1-point offense, as determined
                         under the sentencing guidelines;
26
                         (B) a prior 3-point offense, as determined under the sentencing
27                       guidelines; and
28                       (C) a prior 2-point violent offense, as determined under the
                                                     2
 1                       sentencing guidelines;

 2                   (2) the defendant did not use violence or credible threats of violence
                     or possess a firearm or other dangerous weapon (or induce another
 3                   participant to do so) in connection with the offense;

 4                   (3) the offense did not result in death or serious bodily injury to any
                     person;
 5
                     (4) the defendant was not an organizer, leader, manager, or
 6                   supervisor of others in the offense, as determined under the
                     sentencing guidelines and was not engaged in a continuing criminal
 7                   enterprise, as defined in section 408 of the Controlled Substances
                     Act; and
 8
                     (5) not later than the time of the sentencing hearing, the defendant
 9                   has truthfully provided to the Government all information and
                     evidence the defendant has concerning the offense or offenses that
10                   were part of the same course of conduct or of a common scheme or
                     plan, but the fact that the defendant has no relevant or useful other
11                   information to provide or that the Government is already aware of
                     the information shall not preclude a determination by the court that
12                   the defendant has complied with this requirement.

13                   Information disclosed by a defendant under this subsection may not
                     be used to enhance the sentence of the defendant unless the
14                   information relates to a violent offense.

15   18 U.S.C. § 3553(f). Prior to amendment, § 3553(f)(1) provided that a defendant was only

16   eligible if he did “not have more than 1 criminal history point, as determined under the sentencing

17   guidelines.”

18      IV.      Analysis

19            For purposes of analyzing the § 2255 motion, the undersigned assumes without deciding

20   that movant did not waive his right to challenge his sentence on the grounds raised in the motion.

21            A. Eligibility Under 18 U.S.C. § 3553(f)

22            Section 3553(f) allows the court to issue “a sentence below the otherwise mandatory

23   minimum in certain cases of diminished culpability.” United States v. Dominguez Benitez, 542

24   U.S. 74, 78 (2004). Specifically, those where the defendant meets § 3553(f)’s five conditions. Id.

25   “Errors in the determination of safety valve eligibility require resentencing even where the district

26   court has indicated that it would not have sentenced below the mandatory minimum.” United

27   States v. Mejia-Pimental, 477 F.3d 1100, 1109 (9th Cir. 2007). “The defendant bears the burden

28   of proving safety valve eligibility by a preponderance of the evidence.” Id. at 1104 (citation
                                                       3
 1   omitted).

 2          It is undisputed that when movant pled guilty on July 17, 2018, he was not eligible for

 3   safety valve consideration because he had too many criminal history points. (ECF No. 168 at 3, ¶

 4   11.) However, prior to movant’s sentencing on February 5, 2019, the First Step Act increased the

 5   number of criminal history points a defendant could have while still remaining eligible for safety

 6   valve consideration and altered how those points were counted. Movant argues that, based on the

 7   change, he became eligible for safety valve consideration because he met the first four

 8   requirements and was and is willing to satisfy the last requirement. (Id. at 3-4, ¶¶ 13-14.)

 9   Respondent does not dispute that, after enactment of the First Step Act, movant met the first four

10   criteria for safety valve eligibility. (ECF No. 179 at 9-11.) Instead, the government argues that it

11   is undisputed that movant has not met the fifth requirement and is further unable to meet that

12   requirement because the time for doing so has passed. (Id.)

13          The fifth requirement for safety valve eligibility is that “not later than the time of the

14   sentencing hearing, the defendant has truthfully provided to the Government all information and

15   evidence the defendant has concerning the offense or offenses that were part of the same course

16   of conduct or of a common scheme or plan.” 18 U.S.C. § 3553(f)(5). It is undisputed that

17   movant has never participated in a safety valve debriefing. (ECF No. 168 at 4, ¶ 14; ECF No.

18   168-2 at 2, ¶ 5; ECF No. 179 at 9.) Instead, in his verified motion, movant argues that “he was

19   and remains willing to satisfy the last safety valve requirement.” (ECF No. 168 at 4, ¶ 14.) He

20   supports this claim with the declaration of previous counsel, which states that she discussed a
21   safety valve debriefing with movant and “he did agree to participate in a safety valve debriefing.

22   But [she] never pursued a safety valve debriefing with the government’s attorney because [she]

23   did not believe Mr. Walter qualified for a safety valve sentence below the mandatory minimum.”

24   (ECF No. 168-2 at 2, ¶ 5.)

25          In arguing his eligibility under § 3553(f), movant skirts around the facts that he has never

26   participated in a safety valve debriefing and that “[t]he fifth required finding expressly addresses
27   timing, by requiring the defendant to have provided information ‘[n]ot later than the time of the

28   sentencing.’” United States v. Stockdale, 129 F.3d 1066, 1068 (9th Cir. 1997) (emphasis added)
                                                       4
 1   (quoting 18 U.S.C. § 3553(f)(5)). Although he implies that but for his counsel’s deficient

 2   performance he would have participated in a safety valve debriefing and provided the necessary

 3   information prior to sentencing, movant fails to make any explicit statement to this effect,1 much

 4   less one under penalty of perjury.2 However, even if the court were to assume that movant would

 5   have agreed to participate in a safety valve debriefing had his counsel properly advised him of the

 6   change in the law, he has not shown that he would have “satisfie[d] his ‘good faith’ obligation by

 7   providing the Government with truthful, complete information by the time of the sentencing

 8   hearing.” Mejia-Pimental, 477 F.3d at 1105. In fact, the evidence before the court shows the

 9   opposite.

10          “Congress enacted § 3553(f) to rectify an inequity in [the] system, whereby more culpable

11   defendants who could provide the Government with new or useful information about drug sources

12   fared better under § 3553(e) than lower-level offenders, such as drug couriers or ‘mules,’ who

13   typically have less knowledge.” United States v. Shrestha, 86 F.3d 935, 938 (9th Cir. 1996)

14   (citation omitted). “Accordingly, section (5) of the safety valve provision has been termed a ‘tell

15   all you can tell’ requirement. In other words, the defendant must provide, prior to sentencing, all

16   information at his disposal which is relevant to the offense, whether or not it is relevant or useful

17   to the government’s investigation.” Id. at 939 (citations omitted). “As several courts to consider

18   the matter have determined, this information includes details concerning other parties to the

19   crime, such as the source who provided defendant with the drugs and other persons in the chain of

20   distribution, if known.” Id. (citations omitted). In other words, the difference between
21   1
       In arguing that counsel was ineffective, movant argues that once his criminal history points no
22   longer barred him from safety valve eligibility, counsel should have advised him “that he
     qualified for a safety valve sentence and discussed his available options with him, such as moving
23   to withdraw his guilty plea and informing the government and the Court that he qualified for a
     safety valve sentence.” (ECF No. 168 at 5, ¶ 19.) However, the amendment of § 3553(f)(1)
24   removed only one of two bars to movant’s eligibility, and there is no evidence that prior to
     sentencing he “truthfully provided to the Government all information and evidence [he] ha[d]
25   concerning the offense or offenses that were part of the same course of conduct or of a common
26   scheme or plan.” 18 U.S.C. § 3553(f)(5). Absent that provision of information, movant was not
     eligible for safety valve sentencing.
     2
27     Although the motion to vacate is verified (ECF No. 168 at 9), movant has not provided a
     separate declaration or affidavit in support of the motion.
28
                                                       5
 1   subsections (e) and (f) is not what information is required to be provided, but whether that

 2   information is new or useful to the government.3

 3          As respondent points out, based on the information in movant’s presentence report, it does

 4   not appear possible that he could have complied with § 3553(f)(5)’s “tell all” requirement without

 5   providing information about the motorcycle with which he was involved (ECF No. 137), and

 6   there is no indication that he intended to provide such information. Both the verified motion and

 7   prior counsel’s declaration state that “while Mr. Walter did not agree to ‘cooperate’ with the

 8   government to seek a sentence below the statutory minimum through 18 U.S.C. § 3553(e) and

 9   U.S.S.G. § 5K1.1, he was and remains willing to satisfy the last safety valve requirement.” (ECF

10   No. 168 at 4, ¶ 14; ECF No. 168-2 at 2, ¶ 5.) Movant’s refusal to “cooperate” under § 3553(e)

11   was further reflected at the sentencing hearing where counsel for the government stated that

12                  there was a choice afforded Mr. Walter to try and get below the 120
                    month, but given some of the atmospherics and his affiliation with a
13                  certain group that’s identified throughout the PSR, I think he chose
                    to maintain his cred, and that’s his choice. And so while the Court
14                  doesn’t have discretion to go below the mandatory minimum, there
                    certainly was an opportunity that was not taken. And it’s
15                  understandable. I understand the code. But I just want that to be
                    clear that there was at least an opportunity that was not taken.
16

17   (ECF No. 182 at 19 (Sentencing Transcript at 6:7-16).) This statement was acknowledged by

18   movant’s counsel, who responded that movant “chose the path that he chose more out of safety

19   concerns for himself and his family.” (Id. at 20 (Sentencing Transcript at 7:2-4).) The evidence

20   therefore shows that movant was in fact not willing to “tell all he knew” prior to sentencing4 and
21   his apparent argument that there is some differing, lesser amount of information that he could

22   provide to satisfy § 3553(f)(5), while withholding additional information that would satisfy

23   § 3553(e), is without merit. See United States v. Martinez-Carranza, 693 F. App’x 672, 673-74

24   (9th Cir. 2017) (rejecting argument that counsel was deficient for failing to explain that defendant

25   3
       Subsection (e) also provides that the government must move for the sentence reduction, while
26   subsection (f) leaves the eligibility determination to the court. However, this difference does not
     alter the “tell all” nature of subsection (f)(5).
     4
27     There is also no evidence before the court that movant has since attempted to tell the
     government all that he knows.
28
                                                      6
 1   could disclose information about his own wrongdoing under § 3553(f)(5) without offering

 2   substantial assistance under § 3553(e) because it erroneously assumed that he could remain safety

 3   valve eligible “by disclosing his own involvement in the crime but by withholding any

 4   information he ha[d] about others’ involvement”); United States v. Thompson, 81 F.3d 877, 879

 5   (9th Cir. 1996) (rejecting argument that court confused the purpose of § 3553(f)(5) with § 3553(e)

 6   when it refused to apply the safety valve where defendant refused to reveal the source of the

 7   drugs involved in the case and holding that “[t]he phrase ‘all information and evidence’ is quite

 8   broad. There is no limit placed on the type of information that must be provided.”); United States

 9   v. Campoy Silva, No. 96-10274, 110 F.3d 70 (Table), 1997 WL 143786, at *1, 1997 U.S. App.

10   LEXIS 5943, at *2-3 (9th Cir. 1997) (district court did not clearly err when it found defendant did

11   not meet the requirements of § 3553(f)(5) because there was no evidence that he “told all he knew

12   to anyone in the government prior to the hearing; while he acknowledged his involvement in the

13   offense, he was not forthcoming about his role or what he knew about the drug operation”

14   (citation omitted)).

15          For these reasons, movant has failed to meet his burden of showing that he was eligible

16   for a sentence of less than the mandatory minimum under § 3553(f) and therefore fails to

17   demonstrate that his due process rights have been violated and that he is entitled to resentencing.

18          B. Ineffective Assistance of Counsel

19          The two prong Strickland standard governing ineffective assistance of counsel claims

20   requires petitioner to establish (1) “that counsel’s representation fell below an objective standard
21   of reasonableness;” and (2) that counsel’s deficient performance prejudiced the defense.

22   Strickland v. Washington, 466 U.S. 668, 688, 692 (1984). “The question is whether an attorney’s

23   representation amounted to incompetence under ‘prevailing professional norms,’ not whether it

24   deviated from best practices or most common custom.” Harrington v. Richter, 562 U.S. 86, 105

25   (2011) (citing Strickland, 466 U.S. at 690). Prejudice is found where “there is a reasonable

26   probability that, but for counsel’s unprofessional errors, the result of the proceeding would have
27   been different. A reasonable probability is a probability sufficient to undermine confidence in the

28   outcome.” Strickland, 466 U.S. at 694. “That requires a ‘substantial,’ not just ‘conceivable,’
                                                       7
 1   likelihood of a different result.” Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (quoting Richter,

 2   562 U.S. at 112). The court “do[es] not have to evaluate both prongs of the test if the defendant

 3   fails to establish one.” Pollard v. White, 119 F.3d 1430, 1435 (9th Cir. 1997) (citing Strickland,

 4   466 U.S. at 697).

 5           Movant argues that counsel was deficient because she failed to recognize that his criminal

 6   history points no longer barred him from eligibility for sentencing under § 3553(f), and that but

 7   for counsel’s deficient performance, he would have likely received a sentence below the

 8   mandatory minimum. (ECF No. 168 at 5-6.) However, as discussed above, the evidence shows

 9   that movant had not fulfilled, and was not willing to fulfill, the “tell all” requirement of

10   § 3553(f)(5) prior to sentencing and therefore remained ineligible for sentencing under § 3553(f),

11   even if his criminal history points were no longer a bar to his eligibility. Accordingly, movant

12   has not shown that counsel’s failure to recognize that the change in the law prejudiced him

13   because he remained ineligible for a sentence below the mandatory minimum. Because it is clear

14   that movant has not established prejudice, the court need not consider whether counsel’s

15   performance was in fact “fell below an objective standard of reasonableness.”

16           C. Federal Rule of Criminal Procedure 36

17           Even if movant were able to show that he was entitled to sentencing under the safety valve

18   provision of § 3553, he would be unable to obtain such relief under Federal Rule of Criminal

19   Procedure 36. “Rule 36 is a vehicle for correcting clerical mistakes but it may not be used to

20   correct judicial errors in sentencing.” United States v. Penna, 319 F.3d 509, 513 (9th Cir. 2003)
21   (collecting cases). Any error caused by failure to apply the safety valve in determining movant’s

22   sentence would constitute more than a clerical mistake and would not be capable of correction

23   pursuant to Rule 36.

24      V.        Conclusion

25           On the record currently before the court, movant has not met his burden of demonstrating

26   his eligibility for a sentence less than the mandatory minimum under § 3553(f) and has therefore
27   failed to show either a violation of his due process rights or that he was prejudiced by counsel’s

28   oversight.
                                                       8
 1             Accordingly, IT IS HEREBY RECOMMENDED that:

 2             1. The motion to vacate, set aside, or correct movant’s sentence pursuant to 28 U.S.C.

 3   § 2255 (ECF No. 168) be DENIED.

 4             2. The Clerk of the Court be directed to close the companion civil case No. 2:19-cv-0446

 5   JAM CKD P.

 6             These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within seven days after

 8   being served with these findings and recommendations, any party may file written objections with

 9   the court and serve a copy on all parties. Such a document should be captioned “Objections to

10   Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be

11   filed and served within five days after service of the objections. Failure to file objections within

12   the specified time may waive the right to appeal the District Court’s order. Turner v. Duncan,

13   158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In his

14   objections, movant may address whether a certificate of appealability should issue in the event he

15   files an appeal of the judgment in this case. See 28 U.S.C. § 2255(c)(1).

16   Dated: April 30, 2019
                                                       _____________________________________
17
                                                       CAROLYN K. DELANEY
18                                                     UNITED STATES MAGISTRATE JUDGE

19

20   13:walt0210.257.f&r

21

22

23

24

25

26
27

28
                                                       9
